DETAILED ACTION

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
2.	Claims 1-3, 5-9, 11-13 and 15-19 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Hundley, U.S. Patent Application Publication No. 2009/0041311 (hereinafter Hundley).
	Regarding claim 1, Hundley discloses an operating method of a terminal, the method comprising:
	establishing a video call session between a first terminal and a second terminal (from Figure 3, see step 306);
	receiving, by the second terminal, data obtained at the first terminal (from Figure 3, see step 310);
	sequentially storing (from Figure 1, see unit 118), by the second terminal, the data received from the first terminal in a buffer size;
	performing, by the second terminal, a validity check on the data stored in the buffer (see paragraph 0035); and


	Regarding claim 2, see Figure 3.
	Regarding claim 3, see Figure 3.
	
	Regarding claim 5, see Figure 3.
	Regarding claim 6, see Figure 3.
	Regarding claim 7, see Figure 3.
	Regarding claim 8, see Figure 3.
	Regarding claim 9, see Figure 3.

	Regarding claim 11, see Figure 3.

	Regarding claim 12, Hundley discloses a terminal comprising:
	a transceiver configured to establish a video call session between the terminal and another terminal and allow the terminal and another terminal to transmit or receive data to or form each other (from Figure 3, see step 306);
	a memory configured to sequentially store data received from the another terminal through the video call session according to a time at which the data is received (from Figure 3, see step 310);
	a validity check processor configured to perform a validity check on the data stored in the memory (see paragraph 0035); and
	a control processor configured to process the data in response to a result of the validity check (see paragraph 0036). 

	Regarding claim 13, see Figure 3.

	Regarding claim 15, see Figure 3.
	Regarding claim 16, see Figure 3.
	Regarding claim 17, see Figure 3.
	Regarding claim 18, see Figure 3.
	Regarding claim 19, see Figure 3.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hundley in view of Ahn et al, WIPO Publication No. 2018/221824 (hereinafter Ahn).
	Regarding claim 4, Hundley does not teach that in the performing of the validity check, a machine learning model is used to determine whether the data includes an improper element. All the same, Ahn discloses that in the performing of the validity check, a machine learning model is used to determine whether the data includes an improper element (see Figure 9). Therefore, it would have been obvious to one of ordinary skill in the art to modify Hundley wherein in the 

	Claim 14 is rejected for the same reasons as claim 4.

5.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hundley in view of Wire et al, U.S. Patent Application Publication No. 2016/0023116 (hereinafter Wire).
	Regarding claim 10, although Hundley discloses in the processing of the data, image data included in the second data is subjected to blurring or mosaic processing, Hundley does not teach audio data included in the second data set is subject to mute processing and text data included in the second data set is not displayed. All the same, Wire discloses that audio data included in the second data set is subject to mute processing (see paragraph 0010) and text data included in the second data set is not displayed (see paragraph 0066). Therefore, it would have been obvious to one of ordinary skill in the art to modify Hundley wherein audio data included in the second data set is subject to mute processing and text data included in the second data set is not displayed as taught by Wire. This modification would have improved the system’s flexibility by flagging different types of content as suggested by Wire. 




Conclusion 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
February 16, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652